                 Case 21-10527-JTD             Doc 743       Filed 07/20/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

CL H WINDDOWN LLC et al.,1                             Case No. 21-10527 (JTD)

                                   Debtors.            (Jointly Administered)

                                                       Re: Docket No. 678

                CERTIFICATE OF NO OBJECTION REGARDING
           FIRST MONTHLY APPLICATION FOR COMPENSATION AND
    REIMBURSEMENT OF EXPENSES OF PROVINCE, LLCAS FINANCIAL ADVISOR
      TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, FOR THE
             PERIOD FROM MARCH 25, 2021 THROUGH MAY 31, 2021

         On June 28, 2021, Province, LLC (“Province”) filed the First Monthly Application for

Compensation and Reimbursement of Expenses of Province, LLC as Financial Advisor to the

Official Committee of Unsecured Creditors, for the Period from March 25, 2021 Through May

31, 2021 [Docket No. 678] (the “Application”) with the United States Bankruptcy Court for the

District of Delaware. The notice appended to the Application established a deadline of July 19,

2021 at 4:00 p.m. (prevailing Eastern Time) for filing and service of objections or responses to

the Application. The undersigned hereby certifies that he has received no formal or informal

objection or response to the Application. The undersigned further certifies that he has reviewed

the docket in this case and that no objections or responses to the Application appears thereon.

         Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 232], upon the filing of this certificate



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, as applicable, are as follows: CL H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH
Winddown LLC (8957); CL PA Winddown LLC (5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC
(8957); CL RH Winddown LLC (8957); CL Sub Winddown LLC (8957); PP PA Winddown LLC (8322); CL R
Winddown LLC (3727); and PSS Winddown LLC (9948). The Debtors’ mailing address is 10250 Constellation
Blvd., Los Angeles, CA 90067.


161399.01600/126334212v.1
                Case 21-10527-JTD      Doc 743      Filed 07/20/21   Page 2 of 3




of no objection and without the need for entry of a Court order approving the Application, the

above-captioned debtor and debtor-in-possession is authorized to pay Province $936,742.36,

which is the sum of (i) $934,967.20, which represents eighty percent (80%) of the fees requested

in the Application ($1,168,709.00), and (ii) $1,775.16, which represents one-hundred percent

(100%) of the expenses requested in the Application.

Dated: July 20, 2021                        BLANK ROME LLP
Wilmington, Delaware
                                             /s/ Stanley B. Tarr
                                            Regina Stango Kelbon (DE No. 5444)
                                            Stanley B. Tarr (DE No. 5535)
                                            Jose F. Bibiloni (DE No. 6261)
                                            1201 Market Street, Suite 800
                                            Wilmington, Delaware 19801
                                            Telephone:      (302) 425-6400
                                            Facsimile:      (302) 425-6464
                                            E-mail:         Kelbon@BlankRome.com
                                                            Tarr@BlankRome.com
                                                            JBibiloni@BlankRome.com

                                            -and-

                                            HOGAN LOVELLS US LLP
                                            Erin N. Brady
                                            David P. Simonds
                                            Edward McNeilly
                                            1999 Avenue of the Stars, Suite 1400
                                            Los Angeles, CA 90067
                                            Telephone:    (310) 785-4600
                                            Facsimile:    (310) 785-4601
                                            Email:        erin.brady@hoganlovells.com
                                                          david.simonds@hoganlovells.com
                                                          edward.mcneilly@hoganlovells.com

                                            -and-

                                            HOGAN LOVELLS US LLP
                                            Kevin Carey
                                            1735 Market St., Floor 23
                                            Philadelphia, PA 19103
                                            Telephone:     (267) 675-4600
                                            Facsimile:     (267) 675-4601
                                            Email:         kevin.carey@hoganlovells.com
                                               2

161399.01600/126334212v.1
                Case 21-10527-JTD   Doc 743   Filed 07/20/21    Page 3 of 3




                                        Counsel to the Official Committee of Unsecured
                                        Creditors




                                          3

161399.01600/126334212v.1
